


117 S2104 IS: Global Labor Support Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2104
IN THE SENATE OF THE UNITED STATES

June 17, 2021
Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To support global labor rights, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Global Labor Support Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
TITLE I—Global labor rights
Sec. 101. Statement of policy.
Sec. 102. Funding for global labor rights.
Sec. 103. Global labor program.
Sec. 104. Ambassador-at-Large for Global Labor Rights.
Sec. 105. Imposition of sanctions with respect to gross violations of the human rights of workers.
Sec. 106. Annual report on internationally recognized labor rights.
Sec. 107. Comptroller General report on United States Government work on labor rights.
TITLE II—Labor rights in Bangladesh
Sec. 201. Findings.
Sec. 202. Statement of policy.
Sec. 203. Updated labor rights and worker safety commitments for Bangladesh.
Sec. 204. Authorization of appropriations.
Sec. 205. Embassy Dhaka labor attache.
2.FindingsCongress makes the following findings: (1)The International Labour Organization (ILO) Declaration on Fundamental Principles and Rights at Work, which ILO Member States adopted in 1998, recognizes four fundamental rights at work:
(A)Freedom of association and the effective recognition of the right to collective bargaining. (B)The elimination of all forms of forced or compulsory labour.
(C)The effective abolition of child labour. (D)The elimination of discrimination in respect of employment and occupation, which may be referred to as non-discrimination.
(2)The ILO Declaration on Social Justice for a Fair Globalization, which ILO Member States adopted in 2008, recognizes four strategic objectives through which the Decent Work Agenda is expressed: (A)Promoting employment by creating a sustainable institutional and economic environment for the sustainable development of individuals, enterprises, and societies.
(B)Developing and enhancing measures of social protection, including social security, healthy and safe working conditions, and policies in regard to wages, hours, and other conditions of work. (C)Promoting social dialogue for translating economic development into social progress and making labour law and institutions effective.
(D)Respecting, promoting, and realizing the fundamental principles and rights at work, noting that freedom of association and effective recognition of the right to collective bargaining are particularly important.  (3)On June 21, 2019, the International Labour Conference of the ILO adopted the Violence and Harassment Convention (No. 190) and Recommendation (No. 206), which recognize the right of everyone to a world of work free from violence and harassment, including gender-based violence and harassment.
(4)On June 21, 2019, the United States voted in favor of the adoption of ILO Convention 190, but has not ratified it.  (5)The Department of State documents worker rights in its annual Country Reports on Human Rights Practices in the following five categories:
(A)Freedom of association and the right to collective bargaining. (B)Prohibition of forced or compulsory labor.
(C)Prohibition of worst forms of child labor and minimum age for employment. (D)Prohibition of discrimination with respect to employment and occupation.
(E)Acceptable conditions of work. (6)In 1999, the Department of State created the position of Special Representative for International Labor Affairs.
(7)Section 515 of volume 1 of the Foreign Affairs Manual defines the duties of the Special Representative for International Labor Affairs as follows: The Special Representative for International Labor Affairs serves as the senior policy advisor to the Assistant Secretary for Democracy, Human Rights, and Labor on all matters related to international labor affairs and rights; and reports directly to the Assistant Secretary. The Special Representative alerts the Assistant Secretary to opportunities for advancing existing policy, helps formulate new policy approaches, and serves as a key front office contributor to strategic thinking for the bureau in relation to international labor affairs.. 3.DefinitionsIn this Act:
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Health, Education, Labor and Pensions of the Senate; and
(B)the Committee on Foreign Affairs and the Committee on Education and Labor of the House of Representatives.  (2)Internationally recognized labor rightsThe term internationally recognized labor rights means—
(A)the freedom of association and the effective recognition of the right to collective bargaining; (B)the elimination of all forms of forced or compulsory labor;
(C)the effective prohibition and abolition of all forms of child labor;  (D)the elimination of discrimination in respect of employment and occupation; and
(E)acceptable conditions of work with respect to minimum wages, hours of work, and occupational safety and health.  (3)Vulnerable populationsThe term vulnerable populations means—
(A)workers who identify as women or girls; (B)workers with disabilities;
(C)child workers above the minimum age of employment as defined by the ILO Minimum Age Convention; (D)workers who identify as lesbian, gay, bisexual, transgender, queer, or intersex; 
(E)workers from marginalized communities; (F)migrant workers;
(G)domestic workers; (H)workers in the informal economy;
(I)workers in non-standard forms of employment as described by the ILO, including short-term contract employment and home-based employment, among others; and (J)workers who otherwise lack access to social protection.
IGlobal labor rights
101.Statement of policyIt is the policy of the United States to— (1)support and advance internationally recognized labor rights around the world;
(2)recognize that barriers to workers, particularly workers who identify as women or girls, accessing their full internationally recognized labor rights include— (A)workplace harassment and violence, particularly gender-based harassment and violence;
(B)lack of pay equity; (C)lack of access to family, medical, and sick leave;
(D)lack of access to affordable child care;  (E)lack of access to safe and adequate water and sanitation facilities and hygienic conditions; and
(F)restrictive social and gender norms; (3)engage governments directly and through multilateral organizations, such as the International Labour Organization and the Organization for Economic Cooperation and Development, to advance internationally recognized labor rights, prevent and respond to gender-based harassment and violence in the world of work, and promote safe working conditions;
(4)oppose the use of force or coercion to prevent workers from exercising their internationally recognized labor rights, including by employers and government entities, such as the use of police or military force; (5)engage with labor unions, workers’ organizations, nongovernmental organizations, academia, and the private sector, including industry associations and multistakeholder initiatives, to strengthen respect for, and promote protection of, internationally recognized labor rights around the world; and
(6)support transparency regarding, and corporate accountability for, the protection of internationally recognized labor rights in global supply chains. 102.Funding for global labor rights (a)Global Labor Rights fund (1)EstablishmentThere is established in the Treasury of the United States a fund for entities whose main purpose is to protect and promote labor rights, to be known as the Global Labor Rights Fund (in this section referred to as the Fund), consisting of such amounts as are appropriated pursuant to the authorization of appropriations under paragraph (2) or otherwise appropriated or otherwise made available to the Fund.
(2)Authorization of appropriationsThere is authorized to be appropriated to the Fund $30,000,000, of which $25,000,000 shall be divided between the Department of State and the United States Agency for International Development and $5,000,000 shall be for the International Labor Affairs Bureau at the Department of Labor for each of fiscal years 2022 through 2028. (3)Recipients of fundsFunds from the Global Labor Rights Fund shall be available to entities whose main purpose is to protect and promote labor rights, such as labor unions and nongovernmental organizations with a demonstrated record of labor rights advocacy or effective implementation of labor rights programs, and may be made available to foreign government entities only for the purposes of providing technical assistance for reforming labor laws, intensifying labor law enforcement, implementing transparent reporting on labor inspections, improving monitoring mechanisms to comply with internationally recognized labor rights, and strengthening the ability of dispute resolution mechanisms and the judicial system to address labor issues in an impartial and independent manner. 
(4)Use of fundsAmounts in the Fund shall be used to effectively implement the following goals: (A)To build the capacity of labor rights organizations in foreign countries, including labor unions, to protect internationally recognized labor rights, including building their capacity to organize workers into labor unions and to negotiate strong collective bargaining agreements.
(B)To build the capacity of government entities to protect internationally recognized labor rights only under the conditions described in paragraph (3). (C)To develop social protection systems that help workers overcome barriers to accessing their full internationally recognized labor rights, such as promoting access to paid family, medical, and sick leave. 
(D)To safeguard and promote the rights of workers facing discrimination, harassment, and violence, particularly workers who identify as women or girls and workers from other vulnerable populations, including— (i)supporting equal pay for equal work;
(ii)supporting workers' access to justice, including through access to quality legal assistance; (iii)providing protection from retaliation; and
(iv)providing legal, psychosocial, and other support and services during investigations of abuse or exploitation. (E)To support the development of worker-driven labor monitoring and gender-sensitive complaint and dispute resolution mechanisms.
(F)To increase the general population’s awareness of internationally recognized labor rights. (G)To otherwise promote and protect internationally recognized labor rights. 
(5)ImplementationIn general, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Labor, shall coordinate and carry out activities to achieve the goals described in paragraph (4). (6)Briefing on implementation (A)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Labor, shall provide to the appropriate congressional committees an annual briefing on the programs and activities carried out to achieve the goals described in paragraph (4) during the preceding fiscal year and through fiscal year 2028, including all programs and activities funded with amounts in the Fund. 
(B)ElementsEach briefing shall include, with respect to each program or activity described in subparagraph (A)— (i)a thorough description of the program or activity;
(ii)the amount of funding for the program or activity; (iii)the identity of each recipient of funding for the program or activity, including any subgrantees;
(iv)the number of participants in the program or activity, disaggregated by industry or sector, age, gender identity, ethnic or racial identity, disability, educational attainment level, migratory status, and occupation to the extent that participants are willing and able to safely provide such information;  (v)a description of the goal or goals described in paragraph (4) to which the program or activity relates and the indicators established to monitor progress toward meeting the goal or goals; 
(vi)an assessment of whether or not the program or activity met the goal or goals; and (vii)future plans for the program or activity, including how the progress achieved through the program or activity will be sustained, and resources needed for those future plans, including appropriations.
(b)Authorization of appropriations for additional labor rights programming
(1)Authorization of appropriationsIn addition to the amounts authorized to be appropriated pursuant to subsection (a)(2), there is authorized to be appropriated $30,000,000, of which $25,000,000 shall be divided between the Department of State and the United States Agency for International Development and $5,000,000 shall be for the International Labor Affairs Bureau at the Department of Labor for each of fiscal years 2022 through 2028 for additional labor rights programming.  (2)Use of fundsAmounts appropriated by this section may be used to effectively implement the following goals:
(A)To build the capacity of labor rights organizations in foreign countries, including labor unions, to protect internationally recognized labor rights, including building their capacity to organize workers into labor unions and to negotiate strong collective bargaining agreements. (B)To build the capacity of other nongovernmental organizations in foreign countries to protect internationally recognized labor rights.
(C)To improve the capability of foreign government entities, including legislatures, the judiciary, government agencies, and law enforcement bodies, especially labor law enforcement bodies, to protect internationally recognized labor rights.  (D)To develop social protection systems that help workers overcome barriers to accessing their full internationally recognized labor rights, such as promoting access to paid family, medical, and sick leave. 
(E)To safeguard and promote rights of workers facing discrimination, harassment, and violence, particularly workers who identify as women or girls and workers from other vulnerable populations, including— (i)supporting equal pay for equal work; 
(ii)supporting workers' access to justice, including through access to quality legal assistance; (iii)providing protection from retaliation; and
(iv)providing legal, psychosocial, and other support and services during investigations of abuse or exploitation. (F)To support the development of worker-driven labor monitoring and gender-sensitive complaint and dispute resolution mechanisms.
(G)To increase the general population’s awareness of internationally recognized labor rights. (H)To otherwise promote and protect internationally recognized labor rights. 
(3)ImplementationIn general, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the Secretary of Labor, shall coordinate and carry out activities to achieve the goals described in paragraph (2).  103.Global labor program (a)In generalFollowing the completion of the initial extended six-year Global Labor Program from 2016 to 2022, the Administrator of the United States Agency for International Development shall extend the Global Labor Program an additional five years, from 2023 to 2028.
(b)ImplementationThe Global Labor Program extension shall maintain the single-implementer model used in the first program, though the Administrator may re-compete the award for that single implementer. The Administrator shall consult with the Assistant Secretary of State for Democracy, Human Rights, and Labor at the Department of State and the Deputy Under Secretary for International Affairs at the Department of Labor prior to making any changes to the scope, nature, or structure of the Global Labor Program. Any such changes shall be subject to the regular notification procedures of the appropriate congressional committees. (c)Use of fundsOf the amounts appropriated pursuant to subsections (a)(2) and (b)(1) of section 102, not less than $13,000,000 for each of fiscal years 2022 through 2028 shall be made available for the Global Labor Program. 
104.Ambassador-at-Large for Global Labor Rights
(a)Ambassador-at-LargeThere is established the position of United States Ambassador-at-Large for Global Labor Rights (referred to in this section as the Ambassador-at-Large). The Ambassador-at-Large shall replace the Special Representative for International Labor Affairs position described in section 515 of volume 1 of the Foreign Affairs Manual. (b)AppointmentThe Ambassador-at-Large shall be appointed by the President, by and with the advice and consent of the Senate.
(c)Central objectiveThe central objective of the Ambassador-at-Large is to lead and coordinate the United States Government’s diplomatic engagement with foreign governments on the promotion and protection of internationally recognized labor rights, including the policies described in section 101, in coordination with other agencies and offices of the United States Government, including— (1)other bureaus and offices of the Department of State, particularly the Bureau of Economic and Business Affairs;
(2)the United States Agency for International Development; (3)the Department of Labor, particularly the Bureau of International Labor Affairs;
(4)the United States Trade Representative; and (5)U.S. Customs and Border Protection.
(d)Duties and responsibilitiesThe Ambassador-at-Large shall— (1)engage with foreign government officials, both in bilateral and multilateral contexts, to encourage them to promote and protect internationally recognized labor rights;
(2)engage with multilateral organizations to promote and protect internationally recognized labor rights; (3)engage with nongovernmental organizations to support their efforts to promote and protect internationally recognized labor rights;
(4)participate in the formulation of United States policy regarding internationally recognized labor rights, including through leading and coordinating relevant meetings at the National Security Council and National Economic Council as appropriate; (5)support United States ambassadors and United States embassy personnel, including those specifically covering labor issues, in their efforts to promote and protect internationally recognized labor rights; and
(6)consult on the development of United States Government programs and activities to promote and protect internationally recognized labor rights, including the programs and activities described in sections 102 and 103.  (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the hiring of three full-time employees to support the Ambassador-at-Large, for the conduct of investigations by the Ambassador-at-Large, and for necessary travel to carry out the provisions of this section. 
(f)Report on activitiesNot later than 180 days after the appointment of the Ambassador-at-Large, and annually thereafter, the Ambassador-at-Large shall submit to the appropriate congressional committees a report that details the activities that were undertaken in the preceding year under subsection (d).  105.Imposition of sanctions with respect to gross violations of the human rights of workers (a)Global Magnitsky sanctionsThe President shall use the authority provided under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) to impose sanctions with respect to foreign persons, including foreign government officials and business owners, directors, officers, or managing agents, and associates of such persons, that the President determines are responsible for gross violations of the human rights of workers.
(b)7031(c) sanctionsThe Secretary of State shall use the authority provided under section 7031(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6; 8 U.S.C. 1182 note) and other existing authorities to implement visa bans with respect to foreign government officials and their immediate family members that the Secretary of State determines are responsible for gross violations of the human rights of workers. 106.Annual report on internationally recognized labor rights (a)Report (1)In generalThe Secretary of State, in coordination with the Secretary of Labor and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees an annual public report on the country-by-country status of internationally recognized labor rights in addition to the Country Reports on Human Rights Practices.
(2)Countries coveredThe report required under paragraph (1) shall include— (A)all countries that receive United States foreign assistance; and
(B)all countries in which the Secretary assesses that there are challenges to the implementation of internationally recognized labor rights. (3)ElementsThe report required by this section shall include the following elements:
(A)A description of the extent to which the labor laws of the country, broken down by their analogous characterization to the laws of the United States Government as administrative, civil, common, and criminal laws, protect all internationally recognized labor rights and of whether they apply to all workers or whether certain categories of workers are excluded from some protections. (B)A description of efforts by the government of the country to bring laws up to international standards to protect internationally recognized labor rights.
(C)A description of the nature and extent of violations of internationally recognized labor rights in each country covered. (D)A description of the roles vulnerable populations hold in the world of work, the share of the workforce they comprise, and the unequal treatment they face.
(E)For each country in which violations of internationally recognized labor rights are identified, an assessment of the efforts by the government of that country to prevent and respond to such violations, including the following elements: (i)Whether government officials in that country participate in, facilitate, or condone such violations.
(ii)What steps the government of that country has taken to prohibit government officials at the national or subnational officials from participating in, facilitating, benefitting from, or condoning such violations. (iii)What steps the government of that country has taken to assist victims of such violations, including efforts to protect them from further victimization, provision of services including physical and mental health care, provision of legal support and access to justice through civil proceedings as well as criminal, and grants of relief from deportation as appropriate.
(iv)Which government authorities in that country are involved with preventing and identifying such violations and the capacity of those authorities, including numbers of personnel dedicated to activities such as labor inspections. (v)The effectiveness of the country’s administrative state, other civil authorities, law enforcement authorities, and judicial system in enforcing appropriate regulations and laws in response to such violations, including how many personnel are dedicated to addressing such violations, the frequency with which such violations are investigated and prosecuted, the durations and outcomes of such cases, and the transparency of outcomes.
(F)An assessment of the extent to which labor unions, labor rights organizations, and other civil society actors that work on labor rights issues, and media that report on labor rights issues, have the space to operate and of the extent to which the government engages in dialogue with them. (4)ConsultationsIn preparing the report, United States diplomatic mission personnel shall consult with labor unions, labor rights organizations, human rights organizations, including women's rights groups, and other appropriate nongovernmental organizations. 
(b)Embassy labor attaché
(1)In generalThe Secretary of Labor, in coordination with the Secretary of State, shall create a senior attaché position to lead interagency coordination of the labor portfolio of the United States mission in each country consistently identified in the report required under subsection (a)(1) as having a poor performance record in the area of labor rights.  (2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to create the attaché positions for each country.
107.Comptroller General report on United States Government work on labor rights
(a)AssessmentThe Comptroller General of the United States shall submit to the appropriate congressional committees an assessment of the work of the United States Government on labor rights around the world. (b)ElementsThe assessment required under subsection (a) shall include a description of what is known about the following:
(1)The extent to which each of the internationally recognized labor rights has been included in United States Government foreign policy and programming. (2)Any labor rights not included within the definition of internationally recognized labor rights that have been included in United States Government foreign policy and programming.
(3)What resources, including funding and personnel, the United States Government has dedicated to the promotion and protection of internationally recognized labor rights, and the extent to which those resources have been dedicated to vulnerable populations around the world. (4)A description of the types of programming the United States Government has implemented to promote and protect internationally recognized labor rights in the past 6 years around the world.
(5)The extent to which the United States Government programs described in paragraph (4) achieved their intended goals.  (6)Specific internationally recognized labor rights or countries for which the resources dedicated to date have been insufficient to meet the goals of the United States.
(7)The mechanisms for interagency coordination on internationally recognized labor rights, the efficacy of said mechanisms, and recommendations for improvements.  IILabor rights in Bangladesh 201.FindingsCongress makes the following findings:
(1)In June 2013, two months after the April 2013 Rana Plaza garment factory disaster that claimed the lives of over one thousand ready-made garment (RMG) factory workers, the United States suspended the participation of Bangladesh in the Generalized System of Preferences (GSP) program due to the failure of the Government of Bangladesh to recognize the labor rights of RMG workers. (2)In the March 2020 report Seven Years After Rana Plaza, Significant Challenges Remain (in this section referred to as the Report), the minority staff of the Committee on Foreign Relations of the Senate (in this section referred to as the Committee) found that, 7 years after the Rana Plaza garment factory disaster, improvements have been made to the structural safety of many factories in Bangladesh, but labor rights have declined precipitously. 
(3)The Report highlighted the increasing abuse of workers, particularly union leaders and organizers, in ready-made garment factories in Bangladesh and the lack of accountability for the perpetrators. (4)The Report emphasized that workers who identify as women or girls face disproportionate levels of abuse, and this gender-based violence and harassment is a violation of the ILO Violence and Harassment Convention, 2019 ILO (No. 190). 
(5)The Report detailed the deteriorating environment for union organizers and activists in Bangladesh, including violence and repression during worker protests over the minimum wage in December 2018 and January 2019 as well as lack of enforcement of Bangladesh law on unfair labor practices.  (6)In the Report, the Committee found that the Department of Labor, the Bureau of Democracy, Human Rights, and Labor of the Department of State, and the United States Agency for International Development expended only $23,200,000 on labor rights programs in Bangladesh between 2011 and the release of the Report.
202.Statement of policyIt is the policy of the United States to— (1)protect and promote internationally recognized labor rights in Bangladesh;
(2)support, in its capacity as a member of the ILO’s Governing Body of the International Labour Office, the proposal to establish an ILO Commission of Inquiry on Bangladesh in response to violations of the ILO Convention on the Freedom of Association and Protection of the Right to Organise, the ILO Convention on the Right to Organise and Collective Bargaining, and the ILO Labor Inspection Convention; and (3)urge other members of the ILO governing body to support the establishment of an ILO Commission of Inquiry on Bangladesh.
203.Updated labor rights and worker safety commitments for Bangladesh The President shall work with the Government of Bangladesh to update the previous commitments by the Government of Bangladesh regarding labor rights and worker safety to reflect the new and ongoing challenges to internationally recognized labor rights in Bangladesh.  204.Authorization of appropriations Of the amount authorized to be appropriated under section 102(a), not less than $3,000,000 is authorized to be appropriated for programming that supports labor unions in order to promote labor rights in Bangladesh for each of fiscal years 2022 through 2028. 
205.Embassy Dhaka labor attaché Not later than 120 days after the date of the enactment of this Act, the Secretary of Labor, in coordination with the Secretary of State, shall deploy a senior attaché or envoy to lead interagency coordination of the labor portfolio at the United States Embassy in Dhaka.   